DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the number average width" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a number average width".
5.	Claim 1 recites the limitation "the aspect ratio" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "an aspect ratio".
6.	Claim 1 recites the limitation "the crystallinity thereof" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a crystallinity thereof".
7.	Claims 2-19 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2016076302(A)) with citations from machine translation provided with this Office Action.
Regarding claim 1, Goto discloses an electrode coating liquid composition([0010]), comprising: an electrode active material([0028]), a conductive auxiliary([0028]), a dispersant ([0010]-[0011]), and a binding agent([0028]), wherein the dispersant contains cellulose fibers that satisfy the following (a) to (c), and a total amount of the dispersant and the binding agent is 2.4% (Example 1, Table 1, [0063], see Calculation A) which is within the claim range of 0.5 mass% or more and 15 mass% or less with respect to 100 mass% of the solid content of the electrode coating liquid composition, thus reading on the limitation.
(0.5 g (dispersant [0063]) + 2 g (SBR binding agent [0063])  * 100)                                = 2.4%
(100 g (natural graphite [0063]) + 0.5 g (carbon black [0063]) + 0.5 (cellulose) + 2 g(SBR))
			Calculation A
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
 Continuing with claim 1, Goto discloses (a) a number average width of the short widths is 2 nm or more and 500 nm or less ([0010]) which overlaps the claim range of 2 nm or more and 200 nm or less, thus reading on the limitation.
Continuing with claim 1, Goto discloses (b) an aspect ratio is 50 or more ([0010]) which overlaps the claim range of 7.5 or more and 75 or less, thus reading on the limitation.
Goto is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
Continuing with claim 1, Goto discloses  (c) cellulose I crystals are included ([0010], [0017])  and/or II-type crystal structure ([0010]) but does not explicitly disclose a crystallinity thereof is 70% or more and 95% or less.
It would have been obvious to one of ordinary skill in the art to provide  the cellulose crystal  having the crystallinity thereof is 70% or more and 95% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Goto discloses all of the claim limitations as set forth above. Goto further discloses the cellulose fibers further satisfy the following (d): (d) an anionic functional group is included ([0022]).
Regarding claim 3, Goto discloses all of the claim limitations as set forth above. Goto further discloses the cellulose fibers further satisfy the following (e): (e) the anionic functional group is a carboxyl group([0014]), substituents are introduced into the hydroxyl groups in the cellulose molecule, the degree of substitution is 0.01 or more and 0.5 or less([0013]), the degree of substitution represents the average value of the number of moles of substituents per mole of anhydrous glucose unit ([0015]),  if the degree of substitution is less than 0.01, it is difficult to defibrate the cellulose fibers, and if it exceeds 0.50, a part of the cellulose fibers is dissolved and the dispersion stability of the electrode coating liquid is deteriorated([0016]) with the substituent of carboxymethyl group as preferable([0014]),  but does not explicitly disclose the content of the carboxyl groups is 1.2 mmol/g or more and 2.5 mmol/g or less.

Regarding claim 4, Goto discloses all of the claim limitations as set forth above. Goto further discloses the content of the cellulose fibers is 0.05 mass% or more and 5.00 mass% or less with respect to 100 mass% of the solid content of the electrode coating liquid composition ([0010]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 7, Goto discloses all of the claim limitations as set forth above. Goto further discloses an electrode for a power storage device, comprising: a dried product of the electrode coating liquid composition according to claim 1 ([0039]).
Regarding claim 8, Goto discloses all of the claim limitations as set forth above. Goto further discloses  a power storage device, comprising:  the electrode for a power storage device according to claim 7([0039], [0028]).
Regarding claim 9, Goto discloses all of the claim limitations as set forth above. Goto further discloses in the (a), the number average width of the short widths is 2 nm or more and 500 nm or less ([0010]), which overlaps the claim range of 4 nm or more and 20 nm or less, thus reading on the limitation.

Regarding claim 10, Goto discloses all of the claim limitations as set forth above. Goto further discloses in the (b), the aspect ratio is 50 or more ([0010])  which overlaps the claim range of 10.5 or more and 60 or less, thus reading on the limitation.
Goto is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 11, Goto discloses all of the claim limitations as set forth above. Goto further discloses in the (b), the aspect ratio is 50 or more ([0010]) which overlaps the claim range of  25 or more and 50 or less, thus reading on the limitation.
Goto is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claims 12 and 13, Goto discloses all of the claim limitations as set forth above. Goto discloses (c) cellulose I crystals are included ([0010], [0017])  and/or II-type crystal structure ([0010]) but does not explicitly disclose the crystallinity of the cellulose I crystals is 80% or more and 92% or less (claim 12) and the crystallinity of the cellulose I crystals is 88% or more and 91% or less (claim 13).

Regarding claim 14, Goto discloses all of the claim limitations as set forth above. Goto further discloses in the (a), the number average width of the short widths is 2 nm or more and 500 nm or less ([0010]), which overlaps the claim range of 4 nm or more and 20 nm or less, thus reading on the limitation, in the (b), the aspect ratio is 50 or more ([0010]) which overlaps the claim range of  25 or more and 50 or less, thus reading on the limitation.
Goto is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 14, Goto discloses (c) cellulose I crystals are included ([0010], [0017])  and/or II-type crystal structure ([0010]) but does not explicitly disclose  in the ( c ), the crystallinity of the cellulose I crystals is 88% or more and 91% or less.
It would have been obvious to one of ordinary skill in the art to provide the crystallinity of the cellulose I crystals is 88% or more and 91% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 15, Goto discloses all of the claim limitations as set forth above. Goto further discloses the cellulose fibers further satisfy the following (e): (e) the anionic functional 
It would have been obvious to one of ordinary skill in the art to provide the content of the carboxyl groups is 1.5 mmol/g or more and 2.0 mmol/g or less in order to balance defibrating the cellulose fibers and dispersion stability of the electrode coating liquid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 16, Goto discloses all of the claim limitations as set forth above. Goto further discloses the cellulose fibers further satisfy the following (e): (e) the anionic functional group is a carboxyl group([0014]), substituents are introduced into the hydroxyl groups in the cellulose molecule, the degree of substitution is 0.01 or more and 0.5 or less([0013]), the degree of substitution represents the average value of the number of moles of substituents per mole of anhydrous glucose unit ([0015]),  if the degree of substitution is less than 0.01, it is difficult to defibrate the cellulose fibers, and if it exceeds 0.50, a part of the cellulose fibers is dissolved and the dispersion stability of the electrode coating liquid is deteriorated([0016]) with the substituent of carboxymethyl group as preferable([0014]),  but does not explicitly disclose the content of the carboxyl groups is 1.31 mmol/g or more and 2.2 mmol/g or less.

Regarding claim 17, Goto discloses all of the claim limitations as set forth above. Goto further discloses in the (a), the number average width of the short widths is 2 nm or more and 500 nm or less ([0010]), which overlaps the claim range of 4 nm or more and 20 nm or less, thus reading on the limitation, in the (b), the aspect ratio is 50 or more ([0010]) which overlaps the claim range of  25 or more and 50 or less, thus reading on the limitation.
Goto is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 17, Goto discloses (c) cellulose I crystals are included ([0010], [0017])  and/or II-type crystal structure ([0010]) but does not explicitly disclose  in the ( c ), the crystallinity of the cellulose I crystals is 88% or more and 91% or less.
It would have been obvious to one of ordinary skill in the art to provide the crystallinity of the cellulose I crystals is 88% or more and 91% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 17, Goto further discloses and in the (e), the anionic functional group is a carboxyl group([0014]), substituents are introduced into the hydroxyl groups in the 
It would have been obvious to one of ordinary skill in the art to provide the content of the carboxyl groups is 1.31 mmol/g or more and 2.2 mmol/g or less in order to balance defibrating the cellulose fibers and dispersion stability of the electrode coating liquid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 18, Goto discloses all of the claim limitations as set forth above. Goto further discloses the content of the cellulose fibers is 0.05 mass% or more and 5.00 mass% or less ([0010]) which overlaps the claim range of 0.5 mass% or more and 1.5 mass% or less with respect to 100 mass% of the solid content of the electrode coating liquid composition, thus reading on the limitation.
Goto is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2016076302(A)) with citations from machine translation provided with this Office Action as applied to claim 1 above in view of Isaka et al. (US 2021/0135220).
Regarding claim 5, Goto discloses all of the claim limitations as set forth above. Goto further discloses the dispersant contains the cellulose fibers and other thickeners/stabilizers such as hydroxymethyl cellulose, carboxymethyl cellulose, methyl cellulose ([0037]) but does not explicitly disclose a carboxymethylcellulose salt.
Isaka teaches an anode material for a lithium ion secondary battery which is excellent in input output characteristics and high temperature storage characteristic ([0009]).  Isaka teaches an anode material composition may contain a thickener, examples of a thickener include carboxymethylcellulose and a salt thereof, methyl cellulose, hydroxymethylcellulose ([0183]).
It would have been obvious to one of ordinary skill in the art to use a carboxymethylcellulose salt as taught by Isaka as art recognized equivalence for the same purpose (i.e., thickener). See MPEP 2144.06 II.
13.	Claims  6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2016076302(A)) with citations from machine translation provided with this Office Action in view of Isaka et al. (US 2021/0135220) as applied to claims 1 and 5 above.
Regarding claim 6, modified Goto discloses all of the claim limitations as set forth above. Modified Goto discloses other thickeners/stabilizers can be added to the coating liquid composition for electrodes of the power storage device as long as the effects such has high dispersion stability are not impaired (Goto [0037], [0011]) but does not explicitly disclose a mass ratio of contents of the cellulose fibers and the carboxymethylcellulose salt is 40:60 to 5:95.

Regarding claim 19, modified Goto discloses all of the claim limitations as set forth above. Modified Goto discloses other thickeners/stabilizers can be added to the coating liquid composition for electrodes of the power storage device as long as the effects such has high dispersion stability are not impaired (Goto [0037], [0011]) but does not explicitly disclose a mass ratio of contents of the cellulose fibers and the carboxymethylcellulose salt is 30:70 to 5.5:94.5.
	It would have been obvious to one of ordinary skill in the art to provide a mass ratio of contents of the cellulose fibers and the carboxymethylcellulose salt is 30:70 to 5.5:94.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724